Citation Nr: 1222372	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for VA nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1980 to July 1983.  The Veteran died in December 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decisional letter by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran is not shown to have had any wartime service.  


CONCLUSION OF LAW

As the Veteran did not have wartime service, a threshold legal requirement for establishing entitlement to VA nonservice-connected death pension benefits based on his service is not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The critical facts in this case, i.e., the dates of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected death pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

B. Legal Criteria, Factual Background, and Analysis

Nonservice-connected death pension benefits are payable to a surviving spouse of a veteran of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law as increased from time to time under 38 U.S.C.A. § 5312.  38 U.S.C.A. §§ 101(12), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.  

A veteran will have met the service requirements of 38 U.S.C.A. § 1521(j) if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3.  

The term "veteran of any war" is defined by statute and regulation, and means any veteran who served in the active military, naval, or air service during a period of war.  38 U.S.C.A. § 101(12); 38 C.F.R. § 3.1(e).  

38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."

The term "period of war" is also defined by statute and regulation, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War (beginning on August 2, 1990), and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).  

A claim for nonservice-connected pension benefits by a claimant where service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In this case, as shown in official records, the Veteran enlisted in the U.S. Army on July 7, 1980 and was discharged from service on July 6, 1983.  He then served in the Army National Guard (with periods of active and inactive duty for training, including during the Persian Gulf War); he was not activated to Federal service with the National Guard.   At the time of death he had established as service connected bilateral knee disabilities (based on his active duty peacetime service).

The appellant argues that the Veteran's service during the Persian Gulf War in the Army National Guard was during a period of war, and that his service was for longer than ninety days.  By statute (outlined above, 38 U.S.C.A. § 101(24)), active duty for training (ACDUTRA) is not considered active duty unless the Veteran sustains a compensable disability during such period.  Here, the Veteran's compensable service-connected left and right knee disabilities were sustained during his active duty peacetime service(from July 1980 to July 1983), and not during a period of war as defined by law outlined above, or during a period of ACDUTRA during the Persian Gulf War.  

The Veteran's service did not include any period of active service during a period of war.  Therefore, he does not meet the legal definition of a veteran of a war, and his service is not qualifying service for the benefit sought, i.e., nonservice connected VA death pension benefits.  A threshold legal requirement (wartime active service) for establishing entitlement to VA death pension benefits is not met; the claim for such benefits must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.  


ORDER

The appeal to establish basic eligibility for nonservice-connected VA death pension benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


